     Case 3:18-cr-00356-S Document 40 Filed 11/28/18        Page 1 of 2 PageID 96


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
v.                                          §         Case No. 3:18-cr-356-S
                                            §
THOMAS SELGAS (1), and                      §
MICHELLE L. SELGAS (2).                     §
         Defendants.                        §

                          ORDER OF CLARIFICATION

       Before the Court is a Withdrawal of Joint Request to Modify Condition of

Pretrial Release that Prohibits the Defendants from Possessing a Firearm [ECF

No. 39], filed by counsel for Defendants Thomas Selgas (“Thomas”) and Michelle

Selgas (“Michele”). The filing states: “The Court has informed counsel for Mr.

Selgas that there is, in fact, no restriction on his ability to possess a firearm.”

       To be clear, the Court informed Thomas’s counsel that the now withdrawn

Joint Request to Modify Condition of Pretrial Release that Prohibits the

Defendants from Possessing a Firearm [ECF No. 37] was unnecessary because

the Orders Setting Conditions of Release for Thomas [ECF No. 8] and Michelle

[ECF No. 11] did not impose as a condition of release that Thomas and Michelle

“not possess a firearm, destructive device, or other weapon.” The Court did not

impose the condition prohibiting possession of a firearm because Thomas and

Michelle reported to Pretrial Services that neither of them owns a firearm and

they do not keep firearms in their home.



                                           1
    Case 3:18-cr-00356-S Document 40 Filed 11/28/18       Page 2 of 2 PageID 97


      It is not correct to state there is no restriction on Thomas’s and Michelle’s

ability to possess a firearm. 18 U.S.C. § 922(n) provides “[i]t shall be unlawful for

any person who is under indictment for a crime punishable by imprisonment for

a term exceeding one year to . . . receive any firearm or ammunition which has

been shipped or transported in interstate or foreign commerce.” Thomas and

Michelle are under indictment for a felony crime and are subject to § 922(n).

Thomas and Michelle previously reported that they did not possess a firearm

prior to the date of their indictment. Therefore, under the circumstances, it

appears that Thomas and Michelle are restricted from possession of a firearm.

      SO ORDERED.

      November 28, 2018.

                                       ____________________________
                                       REBECCA RUTHERFORD
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
